                   Case 4:01-cv-01351-JST Document 3204 Filed 03/03/20 Page 1 of 4




              1   XAVIER BECERRA                                         PRISON LAW OFFICE
                  Attorney General of California                         DONALD SPECTER (83925)
              2   DAMON MCCLAIN (209508)                                 STEVEN FAMA (99641)
              3   Supervising Deputy Attorney General                    ALISON HARDY (135966)
                  NASSTARAN RUHPARWAR (263293)                           SARA NORMAN (189536)
              4   Deputy Attorney General                                SOPHIE HART (321663)
                  455 Golden Gate Avenue, Suite 11000                    1917 Fifth Street
              5
                  San Francisco, CA 94102-7004                           Berkeley, California 94710
              6   Telephone: (415) 703-5500                              Telephone: (510) 280-2621
                  Facsimile: (415) 703-3035                              Fax: (510) 280-2704
              7   Damon.McClain@doj.ca.gov                               dspecter@prisonlaw.com
              8
                  HANSON BRIDGETT LLP                                    Attorneys for Plaintiffs
              9   PAUL B. MELLO (179755)
                  SAMANTHA D. WOLFF (240280)
             10
                  425 Market Street, 26th Floor
             11   San Francisco, California 94105
                  Telephone: (415) 777-3200
             12   Facsimile: (415) 541-9366
             13   pmello@hansonbridgett.com

             14   Attorneys for Defendants
             15

             16
                                            UNITED STATES DISTRICT COURT
             17
                         NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
             18
             19

             20 MARCIANO PLATA, et al.,                     CASE NO. 01-1351 JST

             21               Plaintiffs,                   STIPULATION AND [PROPOSED]
                                                            ORDER REGARDING ROOT CAUSE
             22        v.                                   ANALYSIS DOCUMENTATION AND
             23                                             INFORMATION
                  GAVIN NEWSOM, et al.,
             24

             25
                              Defendants.

             26

             27

             28
                                                                                   Case No. 01-1351 JST
16317075.1                     STIPULATION AND ORDER RE RCA DOCUMENTS AND INFORMATION
                   Case 4:01-cv-01351-JST Document 3204 Filed 03/03/20 Page 2 of 4




              1         Plaintiffs and Defendants, after meeting and conferring with the Receiver, hereby
              2 enter into the following Stipulation and jointly request the Court to approve this

              3 Stipulation:

              4
                    1. The Court has previously issued orders providing Plaintiffs’ attorneys with access
              5
                        to certain documentation and all other sources of information.
              6
                    2. Plaintiffs’ attorneys have requested access to documentation and all other sources of
              7
                        information concerning root cause analyses (RCA) conducted by Defendants or by
              8
                        the Receiver’s staff.
              9
                    3. Defendants have asserted various privileges against unrestricted disclosure of RCA
             10
                        documentation and other sources of RCA information. Defendants also assert that
             11
                        unrestricted disclosure to Plaintiffs’ attorneys would have a chilling effect on open
             12
                        communication by participants to RCAs.
             13
                    4. Plaintiffs and Defendants agree to the following terms regarding RCA
             14
                        documentation and all other sources of RCA information, whether written or verbal:
             15

             16         a. To the extent that prior orders address the issue of Plaintiffs’ access to RCA
             17            documentation or other sources of RCA information, provisions in all prior
             18            orders are hereby replaced by the order approving this Stipulation.
             19         b. Plaintiffs’ attorneys agree to accept, in lieu of the actual individual RCA reports
             20            or any other sources of RCA information, the following documents:
             21
                           1. No later than the last day of the month subsequent to the month in which a
             22
                               Root Cause Analysis (RCA) is assigned in response to a Health Care
             23
                               Incident Report, Plaintiffs shall be provided (1) the incident date, the prison
             24
                               location, the name and CDCR number of the patient(s) involved, and a
             25
                               description of what happened as described in the health care incident report
             26
                               (employee names may be redacted). The tracking or log number of the RCA,
             27
                               and the date it was assigned, shall also be provided.
             28
                                                          -2-                       Case No. 01-1351 JST
16317075.1                      STIPULATION AND ORDER RE RCA DOCUMENTS AND INFORMATION
                  Case 4:01-cv-01351-JST Document 3204 Filed 03/03/20 Page 3 of 4




              1         2. No later than the last day of the month subsequent to the month in which a
              2            Root Cause Analysis (RCA) is approved by the HCIRC, a summary of the
              3            findings made in an RCA report; each such summary shall include the
              4            tracking or log number of the RCA, and the date it was submitted to HCIRC
              5            and approved by the committee.
              6         3. No later than the last day of the month subsequent to the month in which a
              7            Plan of Action (PoA) is approved in response to a completed RCA, the PoA
              8            shall be provided, including the RCA tracking or log number; if no PoA will
              9            be developed, that fact should be reported.
             10         4. After reviewing the information provided pursuant to paragraph 4.b.1-4
             11            above, Plaintiffs’ counsel may submit to the Receiver a written request to
             12            receive any individual RCA report, and if good cause be shown, the Receiver
             13            shall grant that request.
             14         5. Except as provided above, Plaintiffs’ attorneys shall not seek information
             15            from Defendants’ or Receiver’s staff regarding the particulars of any RCA.
             16            Plaintiffs’ counsel may use the information provided pursuant to this
             17            subdivision (b) solely as provided in the Protective Order in this action
             18            regarding confidential material, but shall not use the information provided
             19            pursuant this subdivision (b) to seek additional information from or
             20            otherwise communicate with any CCHCS staff, including staff at the
             21            institution where the incident occurred, except for the Receiver and members
             22            of the Receiver’s and CCHCS’s executive staff.
             23
                     c. Except as provided in Paragraph 4.b above, Plaintiffs’ attorneys shall not seek
             24
                        information from Defendants’ or Receiver’s staff regarding the particulars of
             25
                        any RCA.
             26

             27

             28
                                                       -3-                       Case No. 01-1351 JST
16317075.1                   STIPULATION AND ORDER RE RCA DOCUMENTS AND INFORMATION
                    Case 4:01-cv-01351-JST Document 3204 Filed 03/03/20 Page 4 of 4




              1                                            XAVIER BECERRA
                  DATED: February 26, 2020                 Attorney General of California
              2

              3

              4                                      By:         /s/ Nasstaran Ruhparwar
              5                                            DAMON MCCLAIN
                                                           Supervising Deputy Attorney General
              6                                            NASSTARAN RUHPARWAR
              7                                            Deputy Attorney General
                                                           Attorneys for Defendants
              8

              9
                  DATED: February 26, 2020                 HANSON BRIDGETT LLP
             10

             11

             12                                      By:         /s/ Samantha Wolff
                                                           PAUL B. MELLO
             13                                            SAMANTHA D. WOLFF
             14                                            Attorneys for Defendants

             15

             16 DATED: February 26, 2020                   PRISON LAW OFFICE
             17

             18
                                                     By:         /s/ Steven Fama
             19                                            STEVEN FAMA
             20                                            Attorney for Plaintiffs

             21
                       IT IS SO ORDERED.
             22

             23
                                 March 3
                  Dated: _________________________, 2020
             24

             25                    ________________________________
             26                    THE HONORABLE JON S. TIGAR
                                   UNITED STATES DISTRICT COURT JUDGE
             27

             28
                                                        -4-                       Case No. 01-1351 JST
16317075.1                    STIPULATION AND ORDER RE RCA DOCUMENTS AND INFORMATION
